DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 9, 11-14, 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corveleyn (US 7,070,842).
Corveleyn teaches a composition of a fluoroelastomer gum containing 61.39% vinylidene fluoride and 38.61% hexafluoropropylene, 0.28 phr TPBPCl, 0.38 phr FOSA, 4.28 phr vinylsilane, 1.5 phr trigonox 101-45 (an organic peroxide on a silica carrier), and 4.28 phr TAIC (col. 12, ln. 25-67; Table 1). Vinylidene fluoride has a molecular weight of 64.03 and hexafluoropropylene has a molecular weight of 150.023. Vinylidene fluoride has two fluorine groups having an atomic mass total of 36 which is 56% of vinylidene fluoride and hexafluoropropylene has six fluorine groups for an atomic mass of 114, which is 76% of hexafluoropropylene.  Thus, the 61.39% vinylidene fluoride portion has 34.5% fluorine and 38.61% hexafluoropropylene portion has 29.3% fluorine relative to the total fluoroelastomer for a total fluorine content of about 68%. Corveleyn teaches the composition is used to form a cured composition such as a hose (col. 11, ln. 30-67). Corveleyn teaches the bonding promoter (silicon containing component) may be a liquid (col. 6, ln. 28-48).
The peroxide and TAIC falls in the scope of the claimed curing system. The vinylsilane falls in the scope of the claimed silicon containing compound. TPBPCl (triphenylbenzyl 
Corveleyn teaches the fluoroelastomer includes units derived from iodine or bromine containing monomers (col. 7, ln. 46-54) and are amorphous (col. 6, ln. 54).
Corveleyn teaches a process of forming a laminate of a sheet of the fluoroelastomer with a silicone elastomer by heating the fluoroelastomer composition at 177˚C for 30 min (col. 13, ln. 45-60). This forms a sheet having a silicon containing layer derived from the silicone elastomer. 
Alternatively, it is noted that the peroxide component, Trigonox 101-45 is an organic peroxide, 45% active on silica carrier. When 1.5 phr Trigonox 101-45 is used, 45% (or 0.675 phr) of that is peroxide and 55% (or 0.825 phr) is silica. Silica is an inorganic silica containing compound in a particulate form.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 11-14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Corveleyn (US 7,070,842).
Corveleyn teaches a composition of a fluoroelastomer gum containing 61.39% vinylidene fluoride and 38.61% hexafluoropropylene, 0.28 phr TPBPCl, 0.38 phr FOSA, 4.28 phr vinylsilane, 1.5 phr trigonox 101-45 (an organic peroxide on a silica carrier), and 4.28 phr TAIC (col. 12, ln. 25-67; Table 1). Vinylidene fluoride has a molecular weight of 64.03 and hexafluoropropylene has a molecular weight of 150.023. Vinylidene fluoride has two fluorine 
The peroxide and TAIC falls in the scope of the claimed curing system. The vinylsilane falls in the scope of the claimed silicon containing compound. TPBPCl (triphenylbenzyl phosphonium chloride) is a dehydrohalogenation agent (col. 8, ln. 17-45). TPBPCl has a molecular weight of 388.869. Thus, 0.28 phr TPBPCl corresponds to about 0.72 mmol phr. The compositions of Corveleyn are free from components (i)-(iii) of claim 8.
Corveleyn teaches the fluoroelastomer includes units derived from iodine or bromine containing monomers (col. 7, ln. 46-54) and are amorphous (col. 6, ln. 54). 
Corveleyn does not explicitly recite an example having iodine or bromine containing monomers. However, it would have been obvious to one of ordinary skill in the art to use iodine or bromine containing monomers because Corveleyn teaches using these monomers (col. 7, ln. 46-54) and because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123.
Corveleyn teaches a process of forming a laminate of a sheet of the fluoroelastomer with a silicone elastomer by heating the fluoroelastomer composition at 177˚C for 30 min (col. 13, ln. 45-60). This forms a sheet having a silicon containing layer derived from the silicone elastomer. 
Alternatively, it is noted that the peroxide component, Trigonox 101-45 is an organic peroxide, 45% active on silica carrier. When 1.5 phr Trigonox 101-45 is used, 45% (or 0.675 phr) of that is peroxide and 55% (or 0.825 phr) is silica. Silica is an inorganic silica containing compound in a particulate form.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Corveleyn (US 7,070,842) in view of Mitchell (WO 2017/011379) (presented on the IDS of 8/19/2020).
The discussion with respect to Corveleyn above is incorporated herein by reference.
Corveleyn does not explicitly recite using a block copolymer.
However, Mitchell teaches fluorinated block copolymers having at least one A block and one B block where the A block is derived from TFE, HFP and VDF and the B block is derived from HFP and VDF (abstract) and the A block comprises 30-85 wt % TFE; 5-40 wt % HFP; and 5-55 wt % VDF (¶12) and the B block comprises 25-65 wt % VDF and 15-60 wt % HFP (¶ 18).
It would have been obvious to one of ordinary skill in the art to use the block copolymer of Mitchell because the block copolymer have improved properties such as higher tensile strength and improved compression set (¶ 61, 122).

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Corveleyn (US 7,070,842) in view of Grootaert (US 2002/0013438).
The discussion with respect to Corveleyn above is incorporated herein by reference.
Corveleyn does not explicitly recite omitting an acid acceptor.
However, Grootaert teaches fluoroelastomers which are capable of a peroxide cure (¶ abstract; ¶7) which have an organo-onium compound present and which are free of inorganic .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (US 2007/0205533) in view of Corveleyn (US 7,070,842).
Matsuda teaches a rubber article formed by curing a silicone rubber composition to form one layer and a fluoroelastomer as a second layer (abstract) which may be formed into articles such as o-rings, seals, gaskets, hoses, and rubber parts for ink jet printers (¶ 94).
Matsuda does not explicitly recite the claimed elastomeric gum composition.
However, Corveleyn (as discussed above and incorporated herein by reference) teaches a composition of a fluoroelastomer gum containing 61.39% vinylidene fluoride and 38.61% hexafluoropropylene, 0.28 phr TPBPCl, 0.38 phr FOSA, 4.28 phr vinylsilane, 1.5 phr trigonox 101-45 (an organic peroxide on a silica carrier), and 4.28 phr TAIC (col. 12, ln. 25-67; Table 1). Vinylidene fluoride has a molecular weight of 64.03 and hexafluoropropylene has a molecular weight of 150.023. Vinylidene fluoride has two fluorine groups having an atomic mass total of 36 which is 56% of vinylidene fluoride and hexafluoropropylene has six fluorine groups for an atomic mass of 114, which is 76% of hexafluoropropylene.  Thus, the 61.39% vinylidene fluoride portion has 34.5% fluorine and 38.61% hexafluoropropylene portion has 29.3% fluorine relative to the total fluoroelastomer for a total fluorine content of about 68%. Corveleyn teaches the composition is used to form a cured composition such as a hose (col. 11, ln. 30-67). 
It would have been obvious to one of ordinary skill in the art to use the fluoroelastomer composition of Corveleyn because it provides a firm bonding between the fluuoroelastomer and silicone layer without the need for intermediate adhesive layers (col. 12, ln. 1-14).
Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 recites the composition is substantially free of (i) polyhydroxy curing agent, (ii) crosslinking amines, and (iii) CXiX2=CX3-L-M. Claim 10 recites the silicon-containing compound is a tetraalkoxysilane.
The closest prior art, Corveleyn (US 7,070,842), contains a polyhydroxy curing agent and does not provide any motivation for omitting or substituting the polyhydroxy curing agent. Corveleyn does not teach a tetraalkoxysilane and does not provide any motivation for using a tetraalkoxysilane.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764